UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1(b)

HILL WALLACK LLP
Elizabeth K. Holdren, Esq.
21 Roszel Road
P.O. Box 5226
Princeton, NJ 08543
Phone: 609-924-0808
Email: eholdren@hillwallack.com
Attorneys for Wilmington Savings Fund Society,
FSB, as Owner Trustee of the Residential Credit
Opportunities Trust VI-A
In Re:                                            Chapter: 13

John P. Conklin and Melissa A. Conklin,           Case No. 17-36011 (MBK)

       Debtors.                                   Judge: Michael B. Kaplan, C.U.S.B.J.

                                                  Hearing: February 16, 2021 at 9:00 a.m.

                                                  NOTICE OF MOTION FOR AN
                                                  ORDER GRANTING RELIEF FROM
                                                  THE AUTOMATIC STAY


To:    Jeanne A. Naughton, Clerk                  Brad J. Sadek, Esq.
       United States Bankruptcy Court             Sadek and Cooper
       402 E. State Street                        1315 Walnut Street, Suite 502
       Trenton, New Jersey 08608                  Philadelphia, PA 19107
                                                  Debtors’ Attorney
       Albert Russo
       CN 4853                                    John P. Conklin
       Trenton, NJ 08650-4853                     63 Guilford Place
       Trustee                                    Burlington, NJ 08016
                                                  Debtor

                                                  Melissa A. Conklin
                                                  63 Guilford Place
                                                  Burlington, NJ 08016
                                                  Joint Debtor

       PLEASE TAKE NOTICE, that on February 16, 2021, at 9:00 a.m., or as soon thereafter

as counsel may be heard, Hill Wallack LLP, attorneys for Wilmington Savings Fund Society,
FSB, as Owner Trustee of the Residential Credit Opportunities Trust VI-A (“Wilmington”), shall

move before the Honorable Michael B. Kaplan, C.U.S.B.J. at the United States Bankruptcy

Court, 402 E. State Street, Courtroom #8, Trenton, New Jersey, for an Order granting

Wilmington relief from the automatic stay with respect to the debtors, John P. Conklin and

Melissa A. Conklin (“Debtors”) pursuant to Section 362(d)(1) of the Bankruptcy Code with

respect to real property located at 63 Guilford Court aka 63 Guilford Place, Burlington Twp.,

New Jersey 08016 (the "Property"), on which Wilmington holds a Mortgage; and

       PLEASE TAKE FURTHER NOTICE, that Wilmington shall rely upon the

Certification of Ron McMahan in support of its Motion; and

       PLEASE TAKE FURTHER NOTICE, that in accordance with LBR 9013-1(a) and

LBR 9013-4, a proposed form of Order is submitted herewith, and in accordance with LBR

9013-3(d), this motion will be decided on the papers unless opposition is filed.

                                                     HILL WALLACK LLP
                                                     Attorneys for Wilmington Savings Fund
                                                     Society, FSB, as Owner Trustee of the
                                                     Residential Credit Opportunities Trust VI-A


                                                     By:/s/ Elizabeth K. Holdren
                                                        Elizabeth K. Holdren
Dated: January 21, 2021




                                                 2
